44 A.3d 655 (2012)
COMMONWEALTH of Pennsylvania, Appellee
v.
Darius PETERSON, Appellant.
No. 56 EAP 2011.
Supreme Court of Pennsylvania.
Argued May 8, 2012.
Decided May 23, 2012.
Karl Baker, Jeffrey P. Shender, Rebecca Braglio, Defender Association of Philadelphia, for Darius Peterson.
Hugh J. Burns, Jr., Philadelphia District Attorney's Office, Philadelphia, Max Kaufman, for Commonwealth of Pennsylvania.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, ORIE MELVIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 23rd day of May, 2012, the order of the Superior Court is hereby AFFIRMED.